Kostishak v. Mannes, 145 F.3d 1325 (1998)

 

145 F.3d 1325
Unpublished Disposition
NOTICE: THIS IS AN UNPUBLISHED OPINION.
(The Court's decision is referenced in a “Table of
Decisions Without Reported Opinions” appearing
in the Federal Reporter. See CTA4 Rule 32.1.
United States Court of Appeals, Fourth Circuit.

Michael KOSTISHAK, Plaintiff-Appellant,
v.
Paul MANNES, Chief Judge; James F.
Schneider, Bankruptcy Judge; E. Stephen Derby,
Bankruptcy Judge, Defendants-Appellees.

No. 97-1500.

|
Argued March 5, 1998.

|
Decided April 22, 1998.

Appeal from the United States District Court for the District
of Maryland, at Greenbelt, (CA-95-2788-PJM); Robert R.
Merhige, Jr., Senior District Judge, sitting by designation.

Attorneys and Law Firms

ARGUED: Joel Paul Bennett, LAW OFFICES OF JOEL P.
BENNETT, P.C., Washington, D.C., for Appellant.

Kaye A. Allison, Assistant United States Attorney, Baltimore,
Maryland, for Appellees.

ON BRIEF: Lynne A. Battaglia, United States Attorney,
Baltimore, Maryland, for Appellees.

Before MURNAGHAN, Circuit Judge, KEELEY, United
States District Judge for the Northern District of West
Virginia, sitting by designation, and MOON, United States
District Judge for the Western District of Virginia, sitting by
designation.

OPINION
PER CURIAM:

*1 A former Bankruptcy Clerk, Michael Kostishak, brought
suit against Bankruptcy Judges Mannes, Schneider and
Derby for various claims challenging his forced resignation.
Kostishak pursued these claims through the administrative

process of the Model Equal Employment Opportunity Plan
adopted for the District of Maryland. His claims were denied
by then-Chief Judge Black, and his appeal to the Judicial
Council of the Fourth Circuit was also denied. Kostishak then
brought this suit in district court, where it was dismissed on
summary judgment. Kostishak has appealed the dismissal to
us. Because we believe that an adequate alternative remedy
existed for the vindication of Kostishak's constitutional rights,
to the extent that he has alleged a violation of those rights, we
affirm the grant of summary judgment.

I.

After two years of borderline performance reviews,
Bankruptcy Judge Mannes asked Michael Kostishak, the
Clerk of the United States Bankruptcy Court for the District
of Maryland, to tender his resignation. Kostishak resisted,
and Judge Mannes thereafter contacted the other Bankruptcy
Judges, who all signed a letter terminating Kostishak.

Kostishak claimed that his termination was not due to poor
work performance, but rather was discrimination. He alleged
that the firing was done in retaliation against him because
he intended to serve as a witness for another Bankruptcy
Court employee who claimed racial discrimination by
Judge Mannes. Kostishak also claimed that the firing
was discrimination based upon his age (60) and disability
(hypertension).

Because Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967 and the
Americans With Disabilities Act of 1990 do not apply
to judicial branch employees, Kostishak did not sue for
the alleged discrimination. Instead he filed administrative
claims pursuant to the court's Equal Employment Opportunity
(EEO) Plan. The EEO coordinator, Joseph Haas, reviewed
Kostishak's complaint and the Judges' response and found
Kostishak's claims to be meritless.

Kostishak requested review of this determination by Chief
Judge Black of the District of Maryland. Chief Judge Black
reviewed the claims based on the filings, without interviewing
Kostishak or conducting a hearing. Chief Judge Black agreed
with Haas that the claim was meritless and wrote a letter
to Kostishak in which he explained his findings. Kostishak
appealed to the Judicial Council for the Fourth Circuit, who
denied his appeal in a two-sentence letter.

 

 

WESTLACaSe LODE OOOEEWGY ° DSCUMertS2°1° FE

 
 
Kostishak v. Mannes, 145 F.3d 1325 (1998)

 

Kostishak then brought this complaint in federal district court,
alleging a Bivens claim for discrimination, deprivation of
property and liberty without due process of law, and violation
of First Amendment rights. The district court dismissed some
of the claims and granted summary judgment as to the others.

Kostishak brings this appeal. !

I.

A.

The district court correctly granted summary judgment on
Kostishak's discrimination claims. Kostishak asserts that the
Bankruptcy Judges forced him to resign in retaliation for
his participation as a witness to another employee's claim
for racial discrimination, or alternatively as discrimination

against him because of his age (he was 60 at the time).
Because neither Title VII of the Civil Rights Act of 1964
nor the Age Discrimination in Employment Act of 1967
(“ADEA”) apply to employees of the federal judiciary,
Kostishak brings his claims directly under the Constitution,
as a Bivens v. Six Unknown Named Agents of Federal Bureau
of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619
(1971), action for deprivation of Fifth Amendment rights. We
will not fashion a Bivens remedy, however, if Congress has
explicitly provided that an equally effective statutory remedy
is exclusive, or if there are other “special factors counselling
hesitation.” United States v. Stanley, 483 U.S. 669, 678, 107
S.Ct. 3054, 97 L.Ed.2d 550 (1987).

*2 In Davis v. Passman, 442 U.S. 228, 99 S.Ct. 2264,
60 L.Ed.2d 846 (1979), the Supreme Court “held that the
Due Process Clause of the Fifth Amendment gave [the
plaintiff] a federal constitutional right to be free from official
discrimination and that she had alleged a federal cause of
action,” Bush v. Lucas, 462 U.S. 367, 376-77, 103 S.Ct. 2404,
76 L.Ed.2d 648 (1983) (citing ---- Davis ). However, “[i]n
reaching the conclusion that an award of damages would be
an appropriate remedy, [the Court] emphasized the fact that
no other alternative form of judicial relief was available.” Jd.
at 377. On the other hand, where Congress has established an
adequate alternative remedial scheme for the vindication of
constitutional rights, the Court has refused to extend a Bivens
remedy, even if the Congressional scheme is not as effective
as a Bivens remedy would be. See id. at 388-90; Schweiker v.
Chilicky, 487 U.S. 412, 425-27, 108 S.Ct. 2460, 101 L.Ed.2d
370 (1988). The establishment of such a scheme is a “special

factor” that counsels hesitation before we imply a judicially
created remedy. See McCarthy v. Madigan, 503 U.S. 140,
151-52, 112 S.Ct. 1081, 117 L.Ed.2d 291 (1992).

Noting that Congress had specifically decided not to apply

Title VII to the federal judiciary, * see Congressional
Accountability Act of 1995, Pub.L. No. 104-1 (1995),
2 U.S.C. §§ 1301, 1434, the district court refused to
imply a Bivens remedy because Kostishak had an adequate
alternative remedy: Kostishak could file an administrative
complaint pursuant to the Equal Employment Opportunity
Plan promulgated by the Judicial Council for the Fourth
Circuit and, if his administrative complaint were successful,
he could pursue a claim for damages under the Back Pay
Act, 5 U.S.C. § 5596. The district court found that the
EEO plan and Back Pay Act provided an adequate, if
not equally as effective, remedy for Kostishak's alleged
deprivation of rights. Compare Garcia v. Williams, 704
F.Supp. 984, 988-92 (N.D.Cal.1988) (before revision of the
Back Pay Act, holding that a judicial branch employee had no
effective remedy for discrimination and there were no other
special factors counselling hesitation, and therefore allowing
a Bivens claim for discrimination), with Fultz v. Waldron,
1994 WL 146361, *4-*7 No. 93-891 (D.N.J. April 19, 1994)
(refusing to recognize a Bivens claim for discrimination,
and distinguishing Garcia, after the Back Pay Act had been
revised to allow damages for violations found under the Equal

Employment Opportunity plan).

*3 Kostishak objects that the procedures provided by the
Equal Employment Opportunity Plan and the Back Pay
Act are not adequate to protect his rights because they
do not provide “the opportunity for a due process hearing
before an independent adjudicator.” Brief of Appellant at
8. He argues that “a paper appeal to the supervisors of the
discriminating officials without any right to discovery, was
woefully inadequate.” Jd.

Although affording a hearing would have been preferable, we
do not believe that one is necessary in every case for the EEO
procedure to be constitutionally adequate. It is important to
note that the EEO plan does provide for a hearing if “the
Chief Judge or a designee finds that a hearing is necessary.”
At such a hearing, each party has the right to representation,
to present evidence and to cross-examine adverse witnesses.
But where the evidence is uncontested or clear enough that
the Chief Judge or his designee can fairly review the merits of

 

WESTLAMASE DLO ov-OOOSE-WGY “DOCUMENTS? CRIA 7/1620 Page 2 of 5 2
Kostishak v. Mannes, 145 F.3d 1325 (1998)

 

the complaint without such a hearing, the Constitution does
not demand that one be held.

Even in Title VII or ADEA cases, if the facts are uncontested,
a judge may find for a claimant or dismiss a claim as a matter
of law on summary judgment. Here, Judge Black found that

The only evidence of ... retaliation
[for Kostishak's role as a witness
to the racial discrimination charge]
is the proximity of these events
[Kostishak's firing] to the filing of
the [racial discrimination] complaint.
Any inference to be drawn therefrom
is far outweighed by a review of the
entire record reflecting [Kostishak's]
deficiencies in the operation of the
office....

And Kostishak had “presented no evidence whatsoever
to indicate that [his] age played any part in the actions
by the Court other than the fact that [his] successor is

younger than[he.]” 4 These findings by Chief Judge Black are
equivalent to a finding by a judge in a Title VII or ADEA case
that Kostishak had not offered sufficient evidence to make out
a prima facie case of retaliation or discrimination, and that he
could not offer any evidence to rebut his employer's proffered
non-discriminatory justification. In such a situation Kostishak
would not be entitled to a trial-type hearing, but would lose on
summary judgment. We find it inappropriate to hold that the
EEO plan's dismissal of these claims without a hearing was
constitutionally inadequate in the circumstances presented.

B.

Kostishak also alleges that his due process rights were
violated because he was deprived of his job without being
afforded a hearing. However, the “procedural safeguards
encompassed by the due process clause extend to appellant's
continued employment only if [he] had a property interest in
that employment.” Pittman v. Wilson County, 839 F.2d 225,
226-27 (4th Cir.1988). Kostishak's claim in his complaint that
he “has a property right in his continued employment with the
Bankruptcy Court, pursuant to the Fifth Amendment to the
United States Constitution,” is incorrect.

*4 Kostishak has not alleged that he had any employment
contract or any promise of tenure. Apparently he is an
employee at will. Mere subjective expectation of continued
employment, see Perry v. Sindermann, 408 U.S. 593, 603
(1972), or longevity of employment, see McNeill v. Butz, 480
F.2d 314, 320 (4th Cir.1973), do not support a cognizable
property interest under the Constitution. “A person's interest
in a benefit is a ‘property’ interest for due process purposes if
there are such rules or mutually explicit understandings that
support his claim of entitlement to the benefit and that he
may invoke at a hearing.” Perry, 408 U.S. at 601. Because
Kostishak has alleged no such rules or mutually explicit
understandings, this claim was properly dismissed.

C.

Kostishak also alleges a deprivation of liberty without due
process. In his complaint, Kostishak asserts that he “has
a liberty right pursuant to the Fifth Amendment to the
United States Constitution to hold employment and to seek
employment free of the stigma of false and defamatory
information being disseminated about him.” The Supreme
Court has recognized that:

liberty might be implicated if the state made charges against
the employee which “might seriously damage his standing
and associations in his community,” as, for example,
accusations of dishonesty, disloyalty, or immorality. Thus,
“liberty” is implicated and procedural due process is
required when government action threatens an employee's
good name, reputation, honor, or integrity. Secondly, the
Court explained that government dismissal may abridge
liberty if it imposes a “stigma or other disability”
which forecloses a discharged employee's freedom to take
advantage of other employment opportunities.

McNeill, 480 F.2d at 319. Kostishak asserts in his complaint
that he has been damaged by the “stigmatization of his name
and reputation,” and that he has suffered “emotional distress,
humiliation and personal indignity resulting from [his] loss of
employment and the loss of his good name.” These assertions
are too vague and general to support a claim.

The Fourth Circuit addressed a similar situation in Ogilbee
v. Western District Guidance Center, Inc., 658 F.2d 257
(4th Cir.1981). There we observed that “[b]y means of
his allegation that ‘[p]laintiffs termination has damaged
the plaintiffs reputation and good name,’ [the plaintiff]'s
complaint might broadly be construed to claim deprivation of

 

WESTLA@aSe?420 04e 0008S WGY “DoduMient'S2°1°SFIEPO7/16/20 Page 3 of 5 3
Kostishak v. Mannes, 145 F.3d 1325 (1998)

 

a liberty interest.” Jd. at 258 (second alteration in original).
However, the plaintiff in Ogilbee had not alleged any specific
act of defamation nor any public disclosure of the reasons for
the adverse employment action taken against him. The Fourth
Circuit therefore concluded that:

*5  [plaintiff]'s complaint suggests
only that, as a result of the mere act
of his termination, some unspecified
damage to his reputation has occurred.
This suggestion, without more, is not
sufficient ... to allege deprivation of a
liberty interest.

Id. at 259.

The same is true here. Kostishak did not allege that his
employer made public the reasons for, nor even the fact of, his
termination. See Wooten v. Clifton Forge School Bd., 655 F.2d
552, 555 (4th Cir. 1981) (explaining that a plaintiff must allege
public disclosure of the reasons for his discharge to support
a claim that such discharge deprived him of a liberty interest
in his reputation). Even if he had alleged that the reasons for
his termination were made public, published comments must
include charges of serious character defects to be the basis for
a claim of infringement of a liberty interest. See Robertson v.
Rogers, 679 F.2d 1090, 1092 (4th Cir.1982). Kostishak did not
meet this burden, and thus the claim was properly dismissed.

D.

Finally, summary judgment was appropriate against
Kostishak regarding his allegation of infringement of his First
Amendment right to free speech. To demonstrate termination
in violation of the First Amendment, a public employee must
comply with the two-pronged test set forth in Hanton v.
Gilbert, 36 F.3d 4, 6-7 (4th Cir.1994). First, he must show
that his speech related to matters of public interest and that
his interest in expression outweighed his employer's interest
in the efficient operation of the workplace. Second, he must
demonstrate that his protected speech was a substantial factor
in his employer's decision to terminate him. Although he
may be able to pass the first prong, Kostishak cannot satisfy
the second prong. And even if he could, the bankruptcy
judges would be qualifiedly immune from suit for any First
Amendment violation.

The United States complains that Kostishak cannot meet
the first prong of the Hanton test because his speech
was not on a matter of public concern. The government
argues that “a public employee's expression of grievances
concerning his own employment is not a matter of public
concern,” Brief of Appellee at 21 (quoting Huang v. Board
of Governors of the Univ. of North Carolina, 902 F.2d 1134,
1140 (4th Cir.1990)). The government further argues that
because Kostishak was the supervisor of the employee who
was allegedly discriminated against, Kostishak's speech was
merely a “mandated responsibility” of his job. Therefore, we
are urged not to “constitutionalize the employee grievance”
by holding that the speech is on a matter of public concern.
Brief of Appellee at 20.

However, the speech for which Kostishak alleges he is being
retaliated against is much more than a grievance about his
own employment: Kostishak has alleged in his affidavit that
he not only discussed the discrimination with his subordinate,
but that he “will act as a witness on [her] behalf in that
matter.” Taking the facts presented in the light most favorable
to the non-moving party, Kostishak has alleged that he was
terminated in retaliation for his intent to act as a witness in
administrative or judicial proceedings. Such speech clearly
relates to matters of public concern.

*6 The second half of the first prong of the Hanton test
requires us to balance the employee's interest in the speech
against the employer's interest in controlling his workplace.
Only if Kostishak's interest outweighs the government's will
the First Amendment protect his speech. Kostishak's brief
does not provide any context for his speech-for example, it
does not explain what exactly it was that he witnessed to
be discrimination, nor under what circumstances he would
have to serve as a witness on behalf of his subordinate. On
this skimpy record, and without any argument on Kostishak's
behalf, we must make the “subtle, difficult to apply, and not
yet well-defined” balancing called for by this part of the
Hanton test. DiMeglio v. Haines, 45 F.3d 790, 806 (4th
Cir.1995).

Additionally, we must keep in mind that, because this
“particularized balancing” is so difficult even in a case
where the record is fully developed, a public employer
will usually deserve qualified immunity in such cases. Id.
“{O]nly infrequently will it be ‘clearly established’ that a
public employee's speech on a matter of public concern is
constitutionally protected.” Jd. Even if we could make the

 

WESTLAVE Ase PD MEVIOOOEENTGY “DOCUuMert 521° °F1Ed O7/16/20 | Page 4 of 5 :
Kostishak v. Mannes, 145 F.3d 1325 (1998)

 

required balancing in this case, we would find that Judges
Mannes, Schneider and Derby were qualifiedly immune for
their actions.

The second prong of the Hanton test requires a showing that
the employee's “protected speech was a substantial factor in
[his] employer's termination decision.” 36 F.3d at 7. To avoid
summary judgment, Kostishak must have demonstrated by
admissible evidence that there was a genuine issue of material
fact in this regard. Kostishak did not meet this burden.

The government asserts, and the record demonstrates, that
Kostishak's poor management of the Bankruptcy Clerk's
Office had been a source of contention between himself and
the Bankruptcy Judges for the two years leading up to his
termination. Kostishak may not merely rely on the assertions
in his complaint that he was fired in retaliation for his speech,
but he must offer some admissible evidence demonstrating
that there is a genuine issue for trial. He offered nothing of
the kind. The only affidavit in the record relevant to this
question is Kostishak's 5-sentence affidavit, J.A. at 265-66, in
which he explains that he will act as a witness in the matter
of the racial discrimination of his subordinate. There is no
affidavit or other admissible evidence in the record suggesting
that Kostishak's protected speech played any role, much less
a “substantial” one, in the decision to fire him. Summary
judgment was therefore appropriate because Kostishak did
not carry his burden of demonstrating a genuine issue for trial
in this regard.

Ill.

The district court held that there was an adequate
remedial scheme and thus no Bivens claim was appropriate
for Kostishak's discrimination claims. The holding did
not dispose of Kostishak's other Due Process and First
Amendment causes of action, but because he failed to

introduce any evidence demonstrating a genuine issue for trial
regarding these claims, they were properly dismissed. The
judgment of the district court is, therefore,

*7 AFFIRMED.

Kostishak does little to advance his appeal through
his brief. In his “argument,” the entire body of which
totals only five pages, he merely sets forth at length
the standards for granting summary judgment and then
conclusorily asserts that the standards were not met. He
does not explain what genuine issues of material fact
he believes he has demonstrated; in fact, he never even
states what his claims are, much less makes any actual
arguments about them.

_ Kostishak asserts in his brief that he was pro se
below and thus we should be more forgiving than we
normally would be before dismissing his case. The
assertion is simply not true: Kostishak was not pro se
before the district court, but rather was represented by
the same attorney who represents him now on appeal.
See J.A. at 12 (complaint); J.A. at 236 (plaintiffs
opposition to defendant's motion to dismiss or, in
the alternative, for summary judgment). Nor was Mr.
Kostishak pro se during the administrative proceeding;
in fact he explained on his original complaint of
discrimination that he was represented by another
attorney. J.A. at 36.

2 Apparently, Kostishak has abandoned the disability-
discrimination claim he earlier pursued.

3 The same is true of the ADEA.

2 Additionally, “[h]andicap discrimination could not have
been the basis for the adverse personnel actions taken
against [him] since [his] alleged handicap was unknown
to the Court at the time of the adverse actions....”

All Citations

145 F.3d 1325 (Table), 1998 WL 196607

 

End of Document

© 2020 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTL@AS® 2020-0v-00066-.WG io DocumentS2:8. Filed'07/16/20. Page 5 of 5

on
